DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 27, 2022, which amends the independent claims 1 and 11-12, adds new dependent claims 13-15, and presents arguments, is hereby acknowledged. Claims 1-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on May 27, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 11-12 are hereby amended to add a new limitation “based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Harrison, etc. (US 20190340306 A1) teaches that based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion (See Harrison: Fig. 35, and [0273], “In embodiments, the compositional elements may be informed by information about the impact of lighting setups for various photographic styles. As with lighting setups for photography, stage lighting, and the like, the platform may define a set of aesthetic filters 118, each of which defines a coordinated set of characteristics of a lighting installation, such as providing desired colors, color temperatures, contrast ranges, sharpness, illumination range, and the like. Similar to photograph filters popularized by Instagram™, each aesthetic filter may be used to specify or modulate one or more factors in a lighting installation, so that the lighting achieves a desired overall aesthetic effect. In embodiments, an aesthetic filter may include a data object of a defined class, the class defining various properties or fields that may be varied to produce an aesthetic impact of the lighting installation 280 in an environment. In embodiments, aesthetic filters 118 may be developed by users; for example, an owner of a brand (such as a hotel chain), may develop and define one or more aesthetic filters 118 that define the aesthetic lighting properties for lobbies, guest rooms, conference rooms, and retail spaces for the chain. Similarly, an artist, designer, or the like may define lighting setups or aesthetic filters 118 that are associated and branded by that designer, as with designer clothing, shoes and jewelry, such that a given lighting installation 280 aesthetic may be obtained from that designer, such as via one or more templates that are controlled by the designer. FIG. 35 illustrates examples of various filters 670 672, 674, 678 that may be used to determine control parameters and other characteristics of a lighting design for an environment. FIG. 36 illustrates examples of alternative scenes 680, 682, 684, 688 that may be produced using aesthetic filters in a lighting design”; [0398], “The user may be presented the desired bloom effect and candidate bloom effects side-by-side to facilitate visual comparison. Once a candidate set of light fixtures is determined based on the bloom effect matching, other factors such as cost, size, and the like may be used to further filter the candidate set”; [0474], “A method for planning lighting in an augmented reality display having machine learning generate a lighting space model of an environment from a point cloud representation of the environment for use in an augmented reality lighting design interface and using the lighting space model to generate a floor plan of the space based on light sources placed by a user in the augmented reality interface and having a custom tuning profile that coordinates changes in color and light output of a programmable light source to match lighting characteristics of a legacy light fixture”; and [0052], “In embodiments, the electronic user interface facilitates visual comparison of the desired lighting effect and a lighting effect of at least one of the selected light sources. In embodiments, the electronic user interface facilitates presenting the desired lighting effect and a lighting effect of at least one of the selected light sources in an environment. In embodiments, the environment is a live view of an environment and the user interface utilizes augmented reality to present at least one of the desired lighting effect and a lighting effect of at least one of the selected light sources”. Note that in the IDE, the design change and their effects may be displayed in the design interface and the user interface for the design change effect, and the effects may be displayed side-by-side, which is mapped to the newly added limitation that when the drawing changes, the plant models will be changed accordingly, and the different models will be displayed for the designer and the users). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duke, etc. (US 20190236352 A1) in view of Stump, etc. (US 20210096543 A1), further in view of Kephart, etc. (US 20130191106 A1), and Harrison, etc. (US 20190340306 A1).
Regarding claim 1, Duke teaches that an information processing apparatus for supporting work by a user who uses drawings for a plant, the information processing apparatus (See Duke: Fig. 10, and [0122], "FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment represented by series of connectors and symbols and connectors that represent a closed or open loop process)") comprising: connection
a controller (See Duke: Fig. 11, and [0140], "Computing system 11000 might include, for example, one or more processors, controllers, control components, or other processing devices, such as a processor 11004. Processor 11004 might be implemented using a general-purpose or special-purpose processing component such as, for example, a microprocessor, controller, or other control logic. In the illustrated example, processor 11004 is connected to a bus 11002, although any communication medium can be used to facilitate interaction with other components of logical circuit 11000 or to communicate externally") configured to
abstract a drawing (See Duke: Figs. 3A-H, and [0058], "FIG. 3B illustrates an example input P&ID sub-image 1315 that may be processed using first tag extraction pipeline process 1175") including elements configuring the plant and convert the drawing into an abstract model represented by element information indicating the elements (See Duke: Figs. 9A-E, and [0112], "In some examples, a character classification model may be generated by training a convolutional neural network on character classification training data obtained from a data store or created by a programmable synthetic training data generation method. By way of example, the character classification training data may include variances of prototype characters, combination of variances of prototype characters that convey information about the characters and tags includes in a document. Thus, the character classification training data may then be used to build a model to recognize the characters of interest found in target document images") and connection information indicating a connection relationship between the elements (See Duke: Figs. 6-7, and [0107], "An operation 208 may include clustering symbols into process loops or other graphical groups based on the process, physical, logical, or other relationship captured by the connection identification heuristics, e.g., as generated or obtained by the process loop identifying logical circuit 150 or connector line identifying logical circuit 154");
generate display information (See Duke: Fig. 6, and [0067], "FIG. 6 illustrates a system 100 configured for identifying design contexts, including symbols, tags and process loops in standardized system diagrams, in accordance with one or more implementations. In some implementations, system 100 may include one or more servers 102. Server(s) 102 may be configured to communicate with one or more client computing platforms 104 according to a client/server architecture and/or other architectures. Client computing platform(s) 104 may be configured to communicate with other client computing platforms via server(s) 102 and/or according to a peer-to-peer architecture and/or other architectures. Users may access system 100 via client computing platform(s) 104"), when it is judged that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing that is different from the one drawing, for displaying a differing portion in a different form than another portion; and 
based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion.
However, Duke fails to explicitly disclose that when it is judged that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing that is different from the one drawing, for displaying a differing portion in a different form than another portion; and based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion.
However, Stump teaches that when it is judged that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing that is different from the one drawing (See Stump: Figs. 2-3, and [0057], "In addition to control programming and visualization definitions, some embodiments of IDE system 202 can be configured to receive digital engineering drawings (e.g., computer- aided design (CAD) files) as design input 512. In such embodiments, project generation component 206 can generate portions of the system project 302-e.g., by automatically generating control and/or visualization code -based on analysis of existing design drawings. Drawings that can be submitted as design input 512 can include, but are not limited to, P&ID drawings, mechanical drawings, flow diagrams, or other such documents. For example, a P&ID drawing can be imported into the IDE system 202, and project generation component 206 can identify elements (e.g., tanks, pumps, etc.) and relationships therebetween conveyed by the drawings. Project generation component 206 can associate or map elements identified in the drawings with appropriate automation objects 222 corresponding to these elements (e.g., tanks, pumps, etc.) and add these automation objects 222 to the system project 302. The device-specific and asset-specific automation objects 222 include suitable code and visualizations to be associated with the elements identified in the drawings. In general, the IDE system 202 can examine one or more different types of drawings (mechanical, electrical, piping, etc.) to determine relationships between devices, machines, and/or assets (including identifying common elements across different drawings) and intelligently associate these elements with appropriate automation objects 222, code modules 508, and/or visualizations 510. The IDE system 202 can leverage physics-based rules 516 as well as pre-defined code modules 508 and visualizations 510 as necessary in connection with generating code or project data for system project 302"; and [0080], "In general, project deployment component 208 performs any conversions necessary to allow aspects of system project 302 to execute on the specified devices. Any inherent relationships, handshakes, or data sharing defined in the system project 302 are maintained regardless of how the various elements of the system project 302 are distributed. In this way, embodiments of the IDE system 202 can decouple the project from how and where the project is to be run. This also allows the same system project 302 to be commissioned at different plant facilities having different sets of control equipment. That is, some embodiments of the IDE system 202 can allocate project code to different target devices as a function of the particular devices found on-site. IDE system 202 can also allow some portions of the project file to be commissioned as an emulator or on a cloud-based controller"), for displaying a differing portion in a different form than another portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Duke to have when it is judged that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing that is different from the one drawing as taught by Stump in order to assist the developer in connection with developing a system project 302 for configuration, control, and visualization of an industrial automation system (See Stump: Fig. 5, and [0056], "FIG. 5 is a diagram illustrating example data flows associated with creation of a system project 302 for an automation system being designed using IDE system 202 according to one or more embodiments. A client device 504 (e.g., a wearable AR/VR appliance, a laptop computer, tablet computer, desktop computer, mobile device, etc.) executing an IDE client application 514 can access the IDE system's project development tools and leverage these tools to create a comprehensive system project 302 for an automation system being developed. Through interaction with the system's user interface component 204, developers can submit design input 512 to the IDE system 202 in various supported formats, including industry-specific control programming (e.g., control logic, structured text, sequential function charts, etc.) and HMI screen configuration input. As will be described in more detail herein, design input 512 can also be submitted via user interaction with a virtual design environment generated by virtual rendering component 210. Based on this design input 512 and information stored in an industry knowledgebase 520 (predefined code modules 508 and visualizations 510, guardrail templates 506, physics-based rules 516, etc.), user interface component 204 renders design feedback 518 designed to assist the developer in connection with developing a system project 302 for configuration, control, and visualization of an industrial automation system"). Duke teaches a method and system that may apply a character classification model to image contours to identify the characters, group characters into tags via hierarchical clustering, and generate the engineering plant models from the input image drawings; while Stump teaches a system and method that may render the projects (models) from the developers' drawings in the virtual IDE environment that translate the designer-IDE interactions into control code, visualizations, device configurations, and other system aspects that satisfy the design specification. Therefore, it is obvious to one of ordinary skill in the art to modify Duke by Stump to have a virtual IDE environment to develop engineering drawings for the projects. The motivation to modify Duke by Stump is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Duke, modified by Stump, fails to explicitly disclose that for displaying a differing portion in a different form than another portion; and based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion.
However, Kephart teaches that for displaying a differing portion in a different form than another portion (See Kephart: Figs. 6-7, and [0077], "The remote simulation system 52 also includes a mode control module 72 that controls the operation of the remote simulation system 52 to be in one of two modes. In particular, in a first mode, the update module 72 periodically receives the first and second state variables and updates the simulated process control network 64 and the process model 66 using the developed state variables .theta. and .psi.sub.k. In a second mode, the simulated process control network 64 operates using the one or more simulated process variables to produce the one or more simulated control signals, and the process model 66 uses the one or more simulated control signals to produce the one or more simulated process variables (U or Y ). The mode control module 72 may operate the simulated process control network 64 in the second mode to execute at a real-time speed associated with the operational speed of the process control network 54, or at a speed that is either faster than or slower than the operational or real-time speed of the process control network 54. Moreover in one embodiment, the mode control module 72 may operate the simulated process control network 64 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process variable over a time horizon"; and Fig. 4, and [0052], "Referring now to FIG. 4, the control system 50 of FIG. 2 is illustrated in block diagram form as a feedback control loop. In this case, the actual control network 54 is represented by the block denoted as C. The process 56 is represented by the block denoted as P. Moreover, in this case, the input to the control network 54 is shown as a vector of set-points R which are compared to the measured or determined process variables Y to produce an error vector E which, in turn, is used by the control network 54 to produce the control signal or manipulated variable vector U. Of course, the elements of the set-point vector R represent the desired values for the process variables Y that are to be controlled, and these set-point values are generally determined by an operator or an optimizer routine (not shown). In the case of a power plant control system, these set-point values may be the desired values of flow, pressure, temperature, megawatts, etc. for the associated process variables within the power generation equipment").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Duke to have for displaying a differing portion in a different form than another portion as taught by Kephart in order to allow the simulation to be replayed and allows the simulation data to be subjected for analysis process, thus simulating the operation of the process control network as connected within the process plant in a simple, easy, accurate and cost-effective manner (See Kephart: [0012], "Additionally, the disclosed simulation system is very accurate as it uses process models developed from the current state of the process at the time that the simulation system is initiated to perform a particular simulation. Still further, this simulation system is easy to use, as it can use the same or similar user interface applications as are used within the process control network to perform man- machine interface (MMI) activities while minimizing the difficult set-up, operation and maintenance as these activities will occur in the network cloud. Likewise, this simulation system can be initialized and used at any time during operation of the process plant without any significant configuration or set-up activities, because the simulation system is always up-to-date with respect to the control network actually being used within the process plant when it is initially placed in a prediction mode. Thus, the operator merely needs to specify any changes to the simulation control system that are to be used in the simulation, and the simulation system is ready to operate to perform accurate simulation or prediction, as the simulation system remains synchronized with the process plant"). Duke teaches a method and system that may apply a character classification model to image contours to identify the characters, group characters into tags via hierarchical clustering, and generate the engineering plant models from the input image drawings; while Kephart teaches a system and method that may simulate the performance of the plant models, feedback the simulation results to update the physical model, and display the error between the measured and simulated results. Therefore, it is obvious to one of ordinary skill in the art to modify Duke by Kephart to perform error analysis between the model and the measured results of the plant model in order to improve the plant model. The motivation to modify Duke by Kephart is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Duke, modified by Stump and Kephart, fails to explicitly disclose that based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion.
However, Harrison teaches that based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion (See Harrison: Fig. 35, and [0273], “In embodiments, the compositional elements may be informed by information about the impact of lighting setups for various photographic styles. As with lighting setups for photography, stage lighting, and the like, the platform may define a set of aesthetic filters 118, each of which defines a coordinated set of characteristics of a lighting installation, such as providing desired colors, color temperatures, contrast ranges, sharpness, illumination range, and the like. Similar to photograph filters popularized by Instagram™, each aesthetic filter may be used to specify or modulate one or more factors in a lighting installation, so that the lighting achieves a desired overall aesthetic effect. In embodiments, an aesthetic filter may include a data object of a defined class, the class defining various properties or fields that may be varied to produce an aesthetic impact of the lighting installation 280 in an environment. In embodiments, aesthetic filters 118 may be developed by users; for example, an owner of a brand (such as a hotel chain), may develop and define one or more aesthetic filters 118 that define the aesthetic lighting properties for lobbies, guest rooms, conference rooms, and retail spaces for the chain. Similarly, an artist, designer, or the like may define lighting setups or aesthetic filters 118 that are associated and branded by that designer, as with designer clothing, shoes and jewelry, such that a given lighting installation 280 aesthetic may be obtained from that designer, such as via one or more templates that are controlled by the designer. FIG. 35 illustrates examples of various filters 670 672, 674, 678 that may be used to determine control parameters and other characteristics of a lighting design for an environment. FIG. 36 illustrates examples of alternative scenes 680, 682, 684, 688 that may be produced using aesthetic filters in a lighting design”; [0398], “The user may be presented the desired bloom effect and candidate bloom effects side-by-side to facilitate visual comparison. Once a candidate set of light fixtures is determined based on the bloom effect matching, other factors such as cost, size, and the like may be used to further filter the candidate set”; [0474], “A method for planning lighting in an augmented reality display having machine learning generate a lighting space model of an environment from a point cloud representation of the environment for use in an augmented reality lighting design interface and using the lighting space model to generate a floor plan of the space based on light sources placed by a user in the augmented reality interface and having a custom tuning profile that coordinates changes in color and light output of a programmable light source to match lighting characteristics of a legacy light fixture”; and [0052], “In embodiments, the electronic user interface facilitates visual comparison of the desired lighting effect and a lighting effect of at least one of the selected light sources. In embodiments, the electronic user interface facilitates presenting the desired lighting effect and a lighting effect of at least one of the selected light sources in an environment. In embodiments, the environment is a live view of an environment and the user interface utilizes augmented reality to present at least one of the desired lighting effect and a lighting effect of at least one of the selected light sources”. Note that in the IDE, the design change and their effects may be displayed in the design interface and the user interface for the design change effect, and the effects may be displayed side-by-side, which is mapped to the newly added limitation that when the drawing changes, the plant models will be changed accordingly, and the different models will be displayed for the designer and the users).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Duke to have based on the generated display information, cause at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion as taught by Harrison in order to allow lighting designers and lighting vendors to show the benefits of expensive design features that are high impact in the design, which increases the sales of the features (See Harrison: [0004], "A need exists for methods and systems that enable lighting designers and occupants or owners (the term “occupant” or “owner” referring, except where context indicates otherwise, to encompass customers and clients of designers, building owners, tenants, workers and other parties occupying the spaces in which lighting systems are installed) to design, acquire, install, operate and maintain lighting installations that use intelligent features much more effectively to satisfy a wide variety of requirements"). Duke teaches a method and system that may apply a character classification model to image contours to identify the characters, group characters into tags via hierarchical clustering, and generate the engineering plant models from the input image drawings; while Harrison teaches a system and method that may visualize the difference of the lighting effects of the design changes of the light sources, settings, and layouts. Therefore, it is obvious to one of ordinary skill in the art to modify Duke by Harrison to display the different designs and their effects on the environments or plants. The motivation to modify Duke by Harrison is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 1 as outlined above. Further, Duke and Stump teach that the information processing apparatus of claim 1, wherein
the abstract model includes a first abstract model for processing by the controller (See Stump: Fig. 7, and [0075], "As noted above, the system project 302 generated by IDE system 202 for a given automaton system being designed can be built upon an object-based architecture that uses automation objects 222 as building blocks. FIG. 7 is a diagram illustrating an example system project 302 that incorporates automation objects 222 into the project model. In this example, various automation objects 222 representing analogous industrial devices, systems, or assets of an automation system (e.g., a process, tanks, valves, pumps, etc.) have been incorporated into system project 302 as elements of a larger project data model 702. The project data model 702 also defines hierarchical relationships between these automation objects 222. According to an example relationship, a process automation object representing a batch process may be defined as a parent object to a number of child objects representing devices and equipment that carry out the process, such as tanks, pumps, and valves. Each automation object 222 has associated therewith object properties or attributes specific to its corresponding industrial asset (e.g., those discussed above in connection with FIG. 4), including executable control programming for controlling the asset (or for coordinating the actions of the asset with other industrial assets) and visualizations that can be used to render relevant information about the asset during runtime") and a second abstract model, yielded by conversion of the first abstract model, for display to the user (See Stump: Figs. 11A-B, and [0090], "FIG. 11a is a partial rendition of an example virtual reality presentation 1102 depicting a first-person perspective of an industrial area, which can be generated by virtual rendering component 210. FIG. 11b is a rendition of another example virtual reality presentation 1104 depicting an external perspective of an industrial area, which can also be generated by virtual rendering component 210. It is to be appreciated that, due to the constraints inherent in presenting virtual reality presentations via two-dimensional drawings, the example VR presentations illustrated in FIGS. 11a-11b cannot fully depict the VR presentations that are rendered on suitable wearable appliances. In general, the VR presentations rendered by wearable appliances 1010 provide surrounded virtual renderings encompass the user's entire field of view, and transition their line of sight or perspective as the user's location and orientation change. The partial renditions and associated descriptions herein seek to convey the virtual reality renderings and interactions to the degree possible given the limitations of two-dimensional illustrations"), and
the controller is configured to convert elements arranged in series among the elements included in the drawing into element information arranged in series in the first abstract model and in the second abstract model (See Duke: Figs. 8 and 10, and [0122], "FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment represented by series of connectors and symbols and connectors that represent a closed or open loop process)").
Regarding claim 3, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 2 as outlined above. Further, Kephart teaches that the information processing apparatus of claim 2, wherein the controller is configured to arrange pieces of the element information determined to be identical between one first abstract model and another first abstract model so that positions of the pieces of the element information in an array direction are identical in the second abstract model (See Kephart: Figs. 5-7, and [0066], "In one mode, the remote simulation system 52 will receive a new set of state data from the process control system through the supervisor 32 during, or as a result of every scan of the controllers within the process control system 50. In other words, the state data within the process control system 50 may be collected in the supervisor 32 after each controller operation or scan and sent to the simulation system 52. The supervisor data may be addressed or sent individually to the simulation system 52 using appropriate communication procedures, or may be collected and sent as a bulk set of data to reduce communications overhead within the process control system. Of course, the remote simulation system 52 may instead receive the controller state information at a different rate, which may be a periodic rate, such as after every other scan, every fifth scan, etc. In this manner, while the remote simulation system 52 is in the tracking mode, the actual control system 50 and the remote simulation system 52 operate in synchronized fashion, which results from the fact that, at each time step associated with the periodic rate, the overall state of the remote simulation system 52 is updated from the supervisor 32 to identically match the actual control system SO").
Regarding claim 4, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 3 as outlined above. Further, Duke teaches that the information processing apparatus of claim 3, wherein the controller is configured to arrange the pieces of the element information determined to be identical between the one first abstract model and the another first abstract model so that the pieces of the element information are facing along one grid line among a plurality of grid lines separated in the array direction at predetermined intervals in the second abstract model (See Duke: Figs. 6-7, and [0077], "Array generation logical circuit 124 may be configured to generate a first array of symbol location regions within the image. The array may be an arrangement. The array may include an orderly arrangement, according to some implementations. Examples of the array may include one or more of bank, column, matrix, panoply, row, spectrum, table, and/or other arrays"; and [0078], "Array generation logical circuit 124 may be configured to generate a second array including symbol location regions for which the probability that a symbol location region of the first array includes a symbol of interest exceeds a selected threshold value. The selected threshold value may include a probability or probabilities selected by a user through a graphical user interface. In some examples, the threshold value may be tuned or adjusted by a user to affect the accuracy of the machine learning algorithm. For example, the threshold value may be adjusted by a user during a verification step to confirm that symbols identified by the model within the P&ID diagrams are accurate. The verification may be performed using a graphical user interface. The probability may be a measure. The probability may include a measure of how likely it is that some event will occur; a number expressing the ratio of favorable cases to the whole number of cases possible, according to some implementations. Examples of the probability may include one or more of conditional probability, cross section, exceedance, fair chance, fat chance, joint probability, risk, risk, and/or other probabilities").
Regarding claim 5, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 4 as outlined above. Further, Duke teaches that the information processing apparatus of claim 4, wherein when corresponding element information is missing in one of the one first abstract model and the another first abstract model, the controller is configured to display one second abstract model and another second abstract model in a state without the facing element information (See Duke: Figs. 3A-H, and [0059], "FIG. 3C illustrates an example input P&ID sub-image 1325 that has undergone a process to identify whitespace segmented contours 1320"; and [0060], "FIG. 3D illustrates an example input P&ID sub-image 1335 that has undergone a process to classify contours 1330").
Regarding claim 6, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 2 as outlined above. Further, Stump teaches that the information processing apparatus of claim 2, wherein the controller is configured to convert elements arranged in parallel among the elements included in the drawing into element information arranged in parallel in the first abstract model and in the second abstract model (See Stump: Fig. 12, and [0105], "In some embodiments, the IDE system's virtual design environment can also assist with design and preliminary testing of industrial safety systems. For example, the digital plant model 1002 can include models of existing or proposed safety devices and guarding that are part of a zone- based safety system. This safety equipment can include, but is not limited to, guard door switches, operator access points, safety fencing or gating, light curtains, safety mats, safety pull cords or emergency stop buttons, etc. The IDE system's simulation component 212 can simulate movement of parts and operators within the digitized representation of the plant or production area-including simulation of the safety system behavior-to confirm that the production sequence will be performed safely. In some embodiments, simulation component 212 can perform this simulation in the background as the designer is arranging and configuring the proposed safety equipment within the virtual design environment, and present dynamic feedback via the VR presentation indicating whether the developer's proposed safety solution will work reliably. This can include estimating the safety integrity level (SIL) rating of the proposed system and indicating whether the system meets vertical-specific safety requirements. This approach can also be applied to the design of motion systems in some embodiments. For example, a designer may submit design input via VR interaction data 1006 that cams two axes together, and the simulation component 212 can dynamically confirm that a desired motion profile will be achieved. In general, the IDE system's dynamic simulation features can allow both design and testing to be performed in parallel in this manner").
Regarding claim 7, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 6 as outlined above. Further, Kephart teaches that the information processing apparatus of claim 6, wherein the controller is configured to arrange pieces of the element information determined to be identical between one first abstract model and another first abstract model so that an arrangement relationship is identical in each second abstract model, and positions of the pieces of the element information in one direction are identical in the second abstract model (See Kephart: Fig. 6, and [0055], "Like the actual control system 50, the time response of the simulation system 52 is completely described by the U, Y and X vectors. Here, the elements of the simulator state vector X contain the identical state variables X as in the actual control system 50. However, the simulator state vector X also includes additional elements which are the internal state variables associated with the process model 66, and these variables are used by the process model 66, along with the manipulated variables, to calculate the simulated process variables Y. Thus the simulator state vector Xis an augmentation of the control system state vector X where X includes the control system state vector (denoted as .theta. or .theta.) and the vector of process model internal state variables (denoted as .psi. or .psi.). Here, the values of .theta. are identical to X").
Regarding claim 8, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 6 as outlined above. Further, Stump teaches that the information processing apparatus of claim 6, wherein
when the connection information associated with certain element information in one first abstract model is different from the connection information associated with element information determined to be identical to the certain element information in another first abstract model, the controller is configured to display one second abstract model and another second abstract model in a state such that the connection information differs (See Stump: Fig. 2, and [0080], "In general, project deployment component 208 performs any conversions necessary to allow aspects of system project 302 to execute on the specified devices. Any inherent relationships, handshakes, or data sharing defined in the system project 302 are maintained regardless of how the various elements of the system project 302 are distributed. In this way, embodiments of the IDE system 202 can decouple the project from how and where the project is to be run. This also allows the same system project 302 to be commissioned at different plant facilities having different sets of control equipment. That is, some embodiments of the IDE system 202 can allocate project code to different target devices as a function of the particular devices found on-site. IDE system 202 can also allow some portions of the project file to be commissioned as an emulator or on a cloud-based controller").
Regarding claim 9, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 2 as outlined above. Further, Kephart teaches that the information processing apparatus of claim 2, wherein
the element information includes identification information for identifying the elements and attribute information of the elements (See Kephart: Fig. 2, and [0049], "The overall concept of the simulation approach as outlined in FIG. 2 provides a simulation system 52 that includes a control network 64 developed as a copy of the actual control network 54 and a process model 66 that models the actual process 56 of the plant. In this configuration, the control network 54 and therefore the simulated control network 66 includes of all functions and components that make up the actual control network 54 (e.g. the controllers, the function blocks, the man­ machine-interface applications (MMls), etc. of the actual control network). Of course, the simulated control network 64 of the simulation system 52 may be developed by copying the actual control routines (e.g., the control routines 29 and 30 of FIG. 1), the user interface applications 74, the configuration applications, etc. as stored in, for example, the configuration database 28 of FIG. 1, the controllers 12, the field devices 4, 16, the workstations 20, 22, etc., along with storing data or other information related to identifying the associated inputs and outputs of the control routines within the process plant. The supervisor application 32 may assist in communicating the actual routines and related data to the simulation system 52. The input/output signal identification data may be helpful to enable the simulation system 52 to communicate with the control system 50 through the supervisor application 32 during operation of the control system 50 to thereby synchronize the operation of the simulation system 52 with the control system 50 while the process plant is operating on-line"); and
the controller is configured to determine that pieces of the element information are identical between one first abstract model and another first abstract model based on at least one of the identification information and the attribute information (See Kephart: Figs. 6-7, and [0066], "In one mode, the remote simulation system 52 will receive a new set of state data from the process control system through the supervisor 32 during, or as a result of every scan of the controllers within the process control system 50. In other words, the state data within the process control system 50 may be collected in the supervisor 32 after each controller operation or scan and sent to the simulation system 52. The supervisor data may be addressed or sent individually to the simulation system 52 using appropriate communication procedures, or may be collected and sent as a bulk set of data to reduce communications overhead within the process control system. Of course, the remote simulation system 52 may instead receive the controller state information at a different rate, which may be a periodic rate, such as after every other scan, every fifth scan, etc. In this manner, while the remote simulation system 52 is in the tracking mode, the actual control system 50 and the remote simulation system 52 operate in synchronized fashion, which results from the fact that, at each time step associated with the periodic rate, the overall state of the remote simulation system 52 is updated from the supervisor 32 to identically match the actual control system SO").
Regarding claim 10, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 1 as outlined above. Further, Stump teaches that the information processing apparatus of claim 1, wherein the display information includes highlight information for highlighting the differing portion based on at least one of a display color, a display format, a display line type, an additional display symbol, and an additional display character (See Stump: Fig. 5, and [0063], "In some embodiments, IDE system 202 can also store and implement guardrail templates 506 that define design guardrails intended to ensure the project's compliance with internal or external design standards. Based on design parameters defined by one or more selected guardrail templates 506, user interface component 204 can provide, as a subset of design feedback 518, dynamic recommendations or other types of feedback designed to guide the developer in a manner that ensures compliance of the system project 302 with internal or external requirements or standards (e.g., certifications such as TUV certification, in-house design standards, industry-specific or vertical-specific design standards, etc.). This feedback 518 can take the form of text-based recommendations (e.g., recommendations to rewrite an indicated portion of control code to comply with a defined programming standard), syntax highlighting, error highlighting, auto-completion of code snippets, or other such formats. In this way, IDE system 202 can customize design feedback 518 -including programming recommendations, recommendations of predefined code modules 508 or visualizations 510, error and syntax highlighting, etc.-in accordance with the type of industrial system being developed and any applicable in-house design standards").
Regarding claim 11, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 1 as outlined above. Further, Duke, Stump, Kephart, and Harrison teach that an information processing method for execution by an information processing apparatus that supports work by a user who uses drawings for a plant, the information processing method (See Duke: Fig. 10, and [0122], "FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment represented by series of connectors and symbols and connectors that represent a closed or open loop process)") comprising:
abstracting a drawing (See Duke: Figs. 3A-H, and [0058], "FIG. 3B illustrates an example input P&ID sub-image 1315 that may be processed using first tag extraction pipeline process 1175") including elements configuring the plant and converting the drawing into an abstract model represented by element information indicating the elements (See Duke: Figs. 9A-E, and [0112], "In some examples, a character classification model may be generated by training a convolutional neural network on character classification training data obtained from a data store or created by a programmable synthetic training data generation method. By way of example, the character classification training data may include variances of prototype characters, combination of variances of prototype characters that convey information about the characters and tags includes in a document. Thus, the character classification training data may then be used to build a model to recognize the characters of interest found in target document images") and connection information indicating a connection relationship between the elements (See Duke: Figs. 6-7, and [0107], "An operation 208 may include clustering symbols into process loops or other graphical groups based on the process, physical, logical, or other relationship captured by the connection identification heuristics, e.g., as generated or obtained by the process loop identifying logical circuit 150 or connector line identifying logical circuit 154");
judging whether a difference exists between one abstract model based on one drawing and another abstract model based on another drawing that is different from the one drawing (See Duke: Figs. 6-7, and [0041], "In some examples, symbols in an image may be grouped together, and identified using machine learning-based methodologies. By way of example, machine learning offers a powerful approach to localize certain areas and recognize the contained contextual information provided as images. Machine learning-based techniques may include deep learning processes, such as convolutional neural networks. A convolution neural network is a class of deep, feed-forward artificial neural network that analyzes a training data set to learn observable feature patterns within the data, and then may apply those learned patterns to future data sets, and can adaptively update these learning patterns based on the new data set if an updated model is determined to be necessary"); 
generating display information (See Duke: Fig. 6, and [0067], "FIG. 6 illustrates a system 100 configured for identifying design contexts, including symbols, tags and process loops in standardized system diagrams, in accordance with one or more implementations. In some implementations, system 100 may include one or more servers 102. Server(s) 102 may be configured to communicate with one or more client computing platforms 104 according to a client/server architecture and/or other architectures. Client computing platform(s) 104 may be configured to communicate with other client computing platforms via server(s) 102 and/or according to a peer-to-peer architecture and/or other architectures. Users may access system 100 via client computing platform(s) 104"), when it is judged that the difference exists between the one abstract model and the another abstract model (See Stump: Figs. 2-3, and [0057], "In addition to control programming and visualization definitions, some embodiments of IDE system 202 can be configured to receive digital engineering drawings (e.g., computer-aided design (CAD) files) as design input 512. In such embodiments, project generation component 206 can generate portions of the system project 302-e.g., by automatically generating control and/or visualization code -based on analysis of existing design drawings. Drawings that can be submitted as design input 512 can include, but are not limited to, P&ID drawings, mechanical drawings, flow diagrams, or other such documents. For example, a P&ID drawing can be imported into the IDE system 202, and project generation component 206 can identify elements (e.g., tanks, pumps, etc.) and relationships therebetween conveyed by the drawings. Project generation component 206 can associate or map elements identified in the drawings with appropriate automation objects 222 corresponding to these elements (e.g., tanks, pumps, etc.) and add these automation objects 222 to the system project 302. The device-specific and asset-specific automation objects 222 include suitable code and visualizations to be associated with the elements identified in the drawings. In general, the IDE system 202 can examine one or more different types of drawings (mechanical, electrical, piping, etc.) to determine relationships between devices, machines, and/or assets (including identifying common elements across different drawings) and intelligently associate these elements with appropriate automation objects 222, code modules 508, and/or visualizations 510. The IDE system 202 can leverage physics-based rules 516 as well as pre-defined code modules 508 and visualizations 510 as necessary in connection with generating code or project data for system project 302"; and [0080], "In general, project deployment component 208 performs any conversions necessary to allow aspects of system project 302 to execute on the specified devices. Any inherent relationships, handshakes, or data sharing defined in the system project 302 are maintained regardless of how the various elements of the system project 302 are distributed. In this way, embodiments of the IDE system 202 can decouple the project from how and where the project is to be run. This also allows the same system project 302 to be commissioned at different plant facilities having different sets of control equipment. That is, some embodiments of the IDE system 202 can allocate project code to different target devices as a function of the particular devices found on-site. IDE system 202 can also allow some portions of the project file to be commissioned as an emulator or on a cloud-based controller"), for displaying a differing portion in a different form than another portion (See Kephart: Figs. 6-7, and [0077], "The remote simulation system 52 also includes a mode control module 72 that controls the operation of the remote simulation system 52 to be in one of two modes. In particular, in a first mode, the update module 72 periodically receives the first and second state variables and updates the simulated process control network 64 and the process model 66 using the developed state variables .theta. and .psi.sub.k. In a second mode, the simulated process control network 64 operates using the one or more simulated process variables to produce the one or more simulated control signals, and the process model 66 uses the one or more simulated control signals to produce the one or more simulated process variables (U or Y ). The mode control module 72 may operate the simulated process control network 64 in the second mode to execute at a real-time speed associated with the operational speed of the process control network 54, or at a speed that is either faster than or slower than the operational or real-time speed of the process control network 54. Moreover in one embodiment, the mode control module 72 may operate the simulated process control network 64 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process variable over a time horizon"; and Fig. 4, and [0052], "Referring now to FIG. 4, the control system 50 of FIG. 2 is illustrated in block diagram form as a feedback control loop. In this case, the actual control network 54 is represented by the block denoted as C. The process 56 is represented by the block denoted as P. Moreover, in this case, the input to the control network 54 is shown as a vector of set-points R which are compared to the measured or determined process variables Y to produce an error vector E which, in turn, is used by the control network 54 to produce the control signal or manipulated variable vector U. Of course, the elements of the set-point vector R represent the desired values for the process variables Y that are to be controlled, and these set-point values are generally determined by an operator or an optimizer routine (not shown). In the case of a power plant control system, these set-point values may be the desired values of flow, pressure, temperature, megawatts, etc. for the associated process variables within the power generation equipment"); and
based on the generated display information, causing at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion (See Harrison: Fig. 35, and [0273], “In embodiments, the compositional elements may be informed by information about the impact of lighting setups for various photographic styles. As with lighting setups for photography, stage lighting, and the like, the platform may define a set of aesthetic filters 118, each of which defines a coordinated set of characteristics of a lighting installation, such as providing desired colors, color temperatures, contrast ranges, sharpness, illumination range, and the like. Similar to photograph filters popularized by Instagram™, each aesthetic filter may be used to specify or modulate one or more factors in a lighting installation, so that the lighting achieves a desired overall aesthetic effect. In embodiments, an aesthetic filter may include a data object of a defined class, the class defining various properties or fields that may be varied to produce an aesthetic impact of the lighting installation 280 in an environment. In embodiments, aesthetic filters 118 may be developed by users; for example, an owner of a brand (such as a hotel chain), may develop and define one or more aesthetic filters 118 that define the aesthetic lighting properties for lobbies, guest rooms, conference rooms, and retail spaces for the chain. Similarly, an artist, designer, or the like may define lighting setups or aesthetic filters 118 that are associated and branded by that designer, as with designer clothing, shoes and jewelry, such that a given lighting installation 280 aesthetic may be obtained from that designer, such as via one or more templates that are controlled by the designer. FIG. 35 illustrates examples of various filters 670 672, 674, 678 that may be used to determine control parameters and other characteristics of a lighting design for an environment. FIG. 36 illustrates examples of alternative scenes 680, 682, 684, 688 that may be produced using aesthetic filters in a lighting design”; [0398], “The user may be presented the desired bloom effect and candidate bloom effects side-by-side to facilitate visual comparison. Once a candidate set of light fixtures is determined based on the bloom effect matching, other factors such as cost, size, and the like may be used to further filter the candidate set”; [0474], “A method for planning lighting in an augmented reality display having machine learning generate a lighting space model of an environment from a point cloud representation of the environment for use in an augmented reality lighting design interface and using the lighting space model to generate a floor plan of the space based on light sources placed by a user in the augmented reality interface and having a custom tuning profile that coordinates changes in color and light output of a programmable light source to match lighting characteristics of a legacy light fixture”; and [0052], “In embodiments, the electronic user interface facilitates visual comparison of the desired lighting effect and a lighting effect of at least one of the selected light sources. In embodiments, the electronic user interface facilitates presenting the desired lighting effect and a lighting effect of at least one of the selected light sources in an environment. In embodiments, the environment is a live view of an environment and the user interface utilizes augmented reality to present at least one of the desired lighting effect and a lighting effect of at least one of the selected light sources”. Note that in the IDE, the design change and their effects may be displayed in the design interface and the user interface for the design change effect, and the effects may be displayed side-by-side, which is mapped to the newly added limitation that when the drawing changes, the plant models will be changed accordingly, and the different models will be displayed for the designer and the users).
Regarding claim 12, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 1 as outlined above. Further, Duke, Stump, Kephart, and Harrison teach that a non-transitory computer readable medium storing a program executable by one or more processors to cause an information processing apparatus, which supports work by a user who uses drawings for a plant, to execute functions (See Duke: Fig. 10, and [0122], "FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment represented by series of connectors and symbols and connectors that represent a closed or open loop process)") comprising:
abstracting a drawing (See Duke: Figs. 3A-H, and [0058], "FIG. 3B illustrates an example input P&ID sub-image 1315 that may be processed using first tag extraction pipeline process 1175") including elements configuring the plant and converting the drawing into an abstract model represented by element information indicating the elements (See Duke: Figs. 9A-E, and [0112], "In some examples, a character classification model may be generated by training a convolutional neural network on character classification training data obtained from a data store or created by a programmable synthetic training data generation method. By way of example, the character classification training data may include variances of prototype characters, combination of variances of prototype characters that convey information about the characters and tags includes in a document. Thus, the character classification training data may then be used to build a model to recognize the characters of interest found in target document images") and connection information indicating a connection relationship between the elements (See Duke: Figs. 6-7, and [0107], "An operation 208 may include clustering symbols into process loops or other graphical groups based on the process, physical, logical, or other relationship captured by the connection identification heuristics, e.g., as generated or obtained by the process loop identifying logical circuit 150 or connector line identifying logical circuit 154");
judging whether a difference exists between one abstract model based on one drawing and another abstract model based on another drawing that is different from the one drawing (See Duke: Figs. 6-7, and [0041], "In some examples, symbols in an image may be grouped together, and identified using machine learning-based methodologies. By way of example, machine learning offers a powerful approach to localize certain areas and recognize the contained contextual information provided as images. Machine learning-based techniques may include deep learning processes, such as convolutional neural networks. A convolution neural network is a class of deep, feed-forward artificial neural network that analyzes a training data set to learn observable feature patterns within the data, and then may apply those learned patterns to future data sets, and can adaptively update these learning patterns based on the new data set if an updated model is determined to be necessary"); 
generating display information (See Duke: Fig. 6, and [0067], "FIG. 6 illustrates a system 100 configured for identifying design contexts, including symbols, tags and process loops in standardized system diagrams, in accordance with one or more implementations. In some implementations, system 100 may include one or more servers 102. Server(s) 102 may be configured to communicate with one or more client computing platforms 104 according to a client/server architecture and/or other architectures. Client computing platform(s) 104 may be configured to communicate with other client computing platforms via server(s) 102 and/or according to a peer-to-peer architecture and/or other architectures. Users may access system 100 via client computing platform(s) 104"), when it is judged that the difference exists between the one abstract model and the another abstract model (See Stump: Figs. 2-3, and [0057], "In addition to control programming and visualization definitions, some embodiments of IDE system 202 can be configured to receive digital engineering drawings (e.g., computer-aided design (CAD) files) as design input 512. In such embodiments, project generation component 206 can generate portions of the system project 302-e.g., by automatically generating control and/or visualization code -based on analysis of existing design drawings. Drawings that can be submitted as design input 512 can include, but are not limited to, P&ID drawings, mechanical drawings, flow diagrams, or other such documents. For example, a P&ID drawing can be imported into the IDE system 202, and project generation component 206 can identify elements (e.g., tanks, pumps, etc.) and relationships therebetween conveyed by the drawings. Project generation component 206 can associate or map elements identified in the drawings with appropriate automation objects 222 corresponding to these elements (e.g., tanks, pumps, etc.) and add these automation objects 222 to the system project 302. The device-specific and asset-specific automation objects 222 include suitable code and visualizations to be associated with the elements identified in the drawings. In general, the IDE system 202 can examine one or more different types of drawings (mechanical, electrical, piping, etc.) to determine relationships between devices, machines, and/or assets (including identifying common elements across different drawings) and intelligently associate these elements with appropriate automation objects 222, code modules 508, and/or visualizations 510. The IDE system 202 can leverage physics-based rules 516 as well as pre-defined code modules 508 and visualizations 510 as necessary in connection with generating code or project data for system project 302"; and [0080], "In general, project deployment component 208 performs any conversions necessary to allow aspects of system project 302 to execute on the specified devices. Any inherent relationships, handshakes, or data sharing defined in the system project 302 are maintained regardless of how the various elements of the system project 302 are distributed. In this way, embodiments of the IDE system 202 can decouple the project from how and where the project is to be run. This also allows the same system project 302 to be commissioned at different plant facilities having different sets of control equipment. That is, some embodiments of the IDE system 202 can allocate project code to different target devices as a function of the particular devices found on-site. IDE system 202 can also allow some portions of the project file to be commissioned as an emulator or on a cloud-based controller"), for displaying a differing portion in a different form than another portion (See Kephart: Figs. 6-7, and [0077], "The remote simulation system 52 also includes a mode control module 72 that controls the operation of the remote simulation system 52 to be in one of two modes. In particular, in a first mode, the update module 72 periodically receives the first and second state variables and updates the simulated process control network 64 and the process model 66 using the developed state variables .theta. and .psi.sub.k. In a second mode, the simulated process control network 64 operates using the one or more simulated process variables to produce the one or more simulated control signals, and the process model 66 uses the one or more simulated control signals to produce the one or more simulated process variables (U or Y ). The mode control module 72 may operate the simulated process control network 64 in the second mode to execute at a real-time speed associated with the operational speed of the process control network 54, or at a speed that is either faster than or slower than the operational or real-time speed of the process control network 54. Moreover in one embodiment, the mode control module 72 may operate the simulated process control network 64 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process variable over a time horizon"; and Fig. 4, and [0052], "Referring now to FIG. 4, the control system 50 of FIG. 2 is illustrated in block diagram form as a feedback control loop. In this case, the actual control network 54 is represented by the block denoted as C. The process 56 is represented by the block denoted as P. Moreover, in this case, the input to the control network 54 is shown as a vector of set-points R which are compared to the measured or determined process variables Y to produce an error vector E which, in turn, is used by the control network 54 to produce the control signal or manipulated variable vector U. Of course, the elements of the set-point vector R represent the desired values for the process variables Y that are to be controlled, and these set-point values are generally determined by an operator or an optimizer routine (not shown). In the case of a power plant control system, these set-point values may be the desired values of flow, pressure, temperature, megawatts, etc. for the associated process variables within the power generation equipment"); and 
based on the generated display information, causing at least one of an output interface of the information processing apparatus and an output interface of the user’s terminal apparatus to display a comparison between the both abstract models including the differing portion (See Harrison: Fig. 35, and [0273], “In embodiments, the compositional elements may be informed by information about the impact of lighting setups for various photographic styles. As with lighting setups for photography, stage lighting, and the like, the platform may define a set of aesthetic filters 118, each of which defines a coordinated set of characteristics of a lighting installation, such as providing desired colors, color temperatures, contrast ranges, sharpness, illumination range, and the like. Similar to photograph filters popularized by Instagram™, each aesthetic filter may be used to specify or modulate one or more factors in a lighting installation, so that the lighting achieves a desired overall aesthetic effect. In embodiments, an aesthetic filter may include a data object of a defined class, the class defining various properties or fields that may be varied to produce an aesthetic impact of the lighting installation 280 in an environment. In embodiments, aesthetic filters 118 may be developed by users; for example, an owner of a brand (such as a hotel chain), may develop and define one or more aesthetic filters 118 that define the aesthetic lighting properties for lobbies, guest rooms, conference rooms, and retail spaces for the chain. Similarly, an artist, designer, or the like may define lighting setups or aesthetic filters 118 that are associated and branded by that designer, as with designer clothing, shoes and jewelry, such that a given lighting installation 280 aesthetic may be obtained from that designer, such as via one or more templates that are controlled by the designer. FIG. 35 illustrates examples of various filters 670 672, 674, 678 that may be used to determine control parameters and other characteristics of a lighting design for an environment. FIG. 36 illustrates examples of alternative scenes 680, 682, 684, 688 that may be produced using aesthetic filters in a lighting design”; [0398], “The user may be presented the desired bloom effect and candidate bloom effects side-by-side to facilitate visual comparison. Once a candidate set of light fixtures is determined based on the bloom effect matching, other factors such as cost, size, and the like may be used to further filter the candidate set”; [0474], “A method for planning lighting in an augmented reality display having machine learning generate a lighting space model of an environment from a point cloud representation of the environment for use in an augmented reality lighting design interface and using the lighting space model to generate a floor plan of the space based on light sources placed by a user in the augmented reality interface and having a custom tuning profile that coordinates changes in color and light output of a programmable light source to match lighting characteristics of a legacy light fixture”; and [0052], “In embodiments, the electronic user interface facilitates visual comparison of the desired lighting effect and a lighting effect of at least one of the selected light sources. In embodiments, the electronic user interface facilitates presenting the desired lighting effect and a lighting effect of at least one of the selected light sources in an environment. In embodiments, the environment is a live view of an environment and the user interface utilizes augmented reality to present at least one of the desired lighting effect and a lighting effect of at least one of the selected light sources”. Note that in the IDE, the design change and their effects may be displayed in the design interface and the user interface for the design change effect, and the effects may be displayed side-by-side, which is mapped to the newly added limitation that when the drawing changes, the plant models will be changed accordingly, and the different models will be displayed for the designer and the users).
Regarding claim 13, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 1 as outlined above. Further, Stump teaches that the information processing apparatus of claim 1, wherein the both abstract models are respectively based on pre- and post-change drawings (See Stump: Fig. 5, and [0104], “Design changes that can be made within the virtual environment can also include modifications to existing piping used to transfer material. For example, using appropriate interactive gestures within the VR presentation, the designer can indicate that a length section of pipe is to be removed. In response, project generation component 206 can determine a design strategy for re-configuring and retuning the control system (e.g., retuning a control loop that controls flow through the pipe) to ensure proper flow after removal of the pipe as indicated. Determining a proper reconfiguration and tuning may involve referencing physics-based rules 516 in order to estimate flows and pressures, which may be necessary in order to simulate transfer of material through the new piping scheme and to estimate a suitable retuning of the control loop based on results of the simulation”).
Regarding claim 14, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 11 as outlined above. Further, Stump teaches that the information processing method of claim 11, wherein the both abstract models are respectively based on pre- and post-change drawings (See Stump: Fig. 5, and [0104], “Design changes that can be made within the virtual environment can also include modifications to existing piping used to transfer material. For example, using appropriate interactive gestures within the VR presentation, the designer can indicate that a length section of pipe is to be removed. In response, project generation component 206 can determine a design strategy for re-configuring and retuning the control system (e.g., retuning a control loop that controls flow through the pipe) to ensure proper flow after removal of the pipe as indicated. Determining a proper reconfiguration and tuning may involve referencing physics-based rules 516 in order to estimate flows and pressures, which may be necessary in order to simulate transfer of material through the new piping scheme and to estimate a suitable retuning of the control loop based on results of the simulation”).
Regarding claim 15, Duke, Stump, Kephart, and Harrison teach all the features with respect to claim 12 as outlined above. Further, Stump teaches that the non-transitory computer readable medium of claim 12, wherein the both abstract models are respectively based on pre- and post-change drawings (See Stump: Fig. 5, and [0104], “Design changes that can be made within the virtual environment can also include modifications to existing piping used to transfer material. For example, using appropriate interactive gestures within the VR presentation, the designer can indicate that a length section of pipe is to be removed. In response, project generation component 206 can determine a design strategy for re-configuring and retuning the control system (e.g., retuning a control loop that controls flow through the pipe) to ensure proper flow after removal of the pipe as indicated. Determining a proper reconfiguration and tuning may involve referencing physics-based rules 516 in order to estimate flows and pressures, which may be necessary in order to simulate transfer of material through the new piping scheme and to estimate a suitable retuning of the control loop based on results of the simulation”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612